UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5126


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID BRANDON WATSON, a/k/a Timothy Brian Webster,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cr-01251-TLW-1)


Submitted:   May 31, 2012                     Decided:   June 7, 2012


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Carrie Fisher Sherard, Assistant
United   States  Attorney,   Greenville, South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David      Brandon     Watson     appeals       his     conviction        and

ninety-month       sentence      following     his   conditional        guilty    plea,

pursuant to a written plea agreement, to possession with intent

to distribute cocaine and marijuana, in violation of 21 U.S.C. §

841(a)(1) (2006), and possession of a firearm in furtherance of

a    drug    trafficking       crime,     in     violation      of      18    U.S.C.    §

924(c)(1)(A) (2006).          On appeal, Watson’s counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious grounds for appeal but questioning

whether     the    district      court   erred    in    denying       the     motion   to

suppress, whether the court fully complied with Federal Rule of

Criminal Procedure 11 in accepting Watson’s guilty plea, and

whether Watson’s sentence was reasonable.                    Watson filed a pro se

supplemental brief in which he argued that the district court

erred in denying the motion to suppress.                     Finding no error, we

affirm.

             Both Watson and counsel question the district court’s

denial      of    the   motion    to     suppress      the    drugs     and    firearms

recovered during a warrantless search of Watson’s hotel room.

In   considering        the   district    court’s      denial      of   a     motion   to

suppress, “[w]e review the district court’s legal determinations

de novo and its factual determinations for clear error.”                         United

States v. Kelly, 592 F.3d 586, 589 (4th Cir. 2010).                            When the

                                           2
district court has denied a suppression motion, “we construe the

evidence in the light most favorable to the government.”                  Id.

             “A voluntary response to an officer’s knock . . . does

not   generally      implicate      the   Fourth    Amendment,     and   thus    an

officer generally does not need probable cause or reasonable

suspicion to justify knocking on the door and then making verbal

inquiry.”      United States v. Cephas, 254 F.3d 488, 493 (4th Cir.

2001).      To enter the residence, however, the officer must have a

warrant or there must exist “exigent circumstances” justifying a

warrantless entry.           Id. at 494.        Exigent circumstances include

situations in which “police officers (1) have probable cause to

believe     that    evidence     of    illegal     activity   is     present    and

(2) reasonably believe that evidence may be destroyed or removed

before they could obtain a warrant.”               Id. at 494-95; see United

States v. Turner, 650 F.2d 526, 528 (4th Cir. 1981) (enumerating

additional factors for determining exigency).

             Upon review, we conclude that the district court did

not   err    in    finding   that     exigent    circumstances     justified    the

police officers’ warrantless entry into Watson’s hotel room.                     To

the extent Watson challenges the officers’ credibility, “[w]e

. . . defer to a district court’s credibility determinations,

for it is the role of the district court to observe witnesses

and   weigh       their   credibility     during     a   pre-trial    motion    to

suppress.”        United States v. Abu Ali, 528 F.3d 210, 232 (4th

                                          3
Cir.    2008)       (internal       quotation         marks     omitted).          Thus,    the

district      court     did     not    err       in    denying       Watson’s      motion    to

suppress the drugs and firearms recovered during the search.

              Counsel       next     questions         whether       the    district       court

fully complied with Rule 11 in accepting Watson’s guilty plea.

Our review of the plea hearing reveals that the district court

substantially         complied      with     Rule       11    in     conducting      the    plea

colloquy      and    that     any   minor    omissions          by    the    court    did    not

affect Watson’s substantial rights.                         See United States v. Olano,

507    U.S.    725,    732     (1993)      (detailing          plain       error   standard);

United States v. General, 278 F.3d 389, 393 (4th Cir. 2002)

(providing standard of review).                       Thus, the district court did

not err in finding that Watson’s guilty plea was knowing and

voluntary.

              Finally, counsel questions whether Watson’s sentence

was reasonable.          In reviewing a sentence, we must first ensure

that    the     district       court       did        not    commit     any    “significant

procedural error,” such as failing to properly calculate the

applicable Guidelines range, failing to consider the 18 U.S.C.

§ 3553(a) (2006) factors, or failing to adequately explain the

sentence.       Gall v. United States, 552 U.S. 38, 51 (2007).                              Once

we have determined that there is no procedural error, we must

consider      the      substantive         reasonableness             of     the     sentence,

“tak[ing] into account the totality of the circumstances.”                                   Id.

                                                 4
If the sentence imposed is within the appropriate Guidelines

range, we consider it presumptively reasonable.                                     United States

v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                                             The

presumption may be rebutted by a showing “that the sentence is

unreasonable       when    measured       against             the    §    3553(a)           factors.”

United    States    v.    Montes-Pineda,            445       F.3d       375,      379     (4th   Cir.

2006)    (internal       quotation       marks       omitted).                Upon       review,    we

conclude    that    the    district        court         committed            no    procedural      or

substantive       error     in    sentencing             Watson          to        ninety      months’

imprisonment, a term that included a within-Guidelines sentence

on the drug charge and the statutory mandatory minimum sentence

on the firearms charge.                 See United States v. Lynn, 592 F.3d

572, 576 (4th Cir. 2010) (providing standard of review); see

Gall, 552 U.S. at 46.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                        This court

requires that counsel inform Watson, in writing, of his right to

petition    the    Supreme       Court    of       the    United         States          for   further

review.     If     Watson      requests        that       a    petition            be    filed,    but

counsel    believes       that     such    a       petition          would          be    frivolous,

counsel    may    move    in     this     court      for       leave       to       withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was served on Watson.              We dispense with oral argument because

                                               5
the facts and legal conclusions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.



                                                                  AFFIRMED




                                    6